Little, J.
1; Ruling out an answer to a question propounded to a witness by a defendant affords to the latter no cause of complaint, when it affirmatively appears that the answer, even if admitted, would have been of no benefit to the 'defense.
2. The custom of any business or trade is binding only when it is of such universal practice as to justify the conclusion that it became, by implication, a part of the contract. Political Code, § 1, par. 4.
3. Applying to the undisputed facts of the present case the law laid down in the preceding note, the verdict rendered in the justice’s court was right, and there was no error in overruling the certiorari.

Judgment affirmed.


All the Justices concurring.